FILED
                             NOT FOR PUBLICATION                            MAR 08 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 NEHEMIAH ROBINSON,                              No. 08-16604

               Plaintiff - Appellant,            D.C. No. 2:05-cv-01499-LKK-
                                                 CMK
   v.

 M. PENNER; et al.,                              MEMORANDUM *

               Defendants - Appellees.



                     Appeal from the United States District Court
                        for the Eastern District of California
                    Lawrence K. Karlton, District Judge, Presiding

                            Submitted February 16, 2010 **


Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Nehemiah Robinson, a California state prisoner, appeals pro se from the

district court’s summary judgment for defendants in his 42 U.S.C. § 1983 action



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this is case suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

KV/Research
alleging deliberate indifference to his medical needs. We have jurisdiction under

28 U.S.C. § 1291. We review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056

(9th Cir. 2004), and we affirm.

       The district court properly granted summary judgment to defendants because

Robinson failed to raise a genuine issue of material fact as to whether the treatment

for his arthritis “was medically unacceptable under the circumstances and was

chosen in conscious disregard of an excessive risk to [his] health.” Id. at 1058

(explaining that a difference of medical opinion is insufficient, as a matter of law,

to establish deliberate indifference) (citation and internal quotation omitted).

       Robinson’s remaining contentions are unpersuasive.

       AFFIRMED.




KV/Research                                2                                       08-16604